Case 16-68343-wlh        Doc 233    Filed 04/18/19 Entered 04/18/19 10:25:47        Desc Main
                                    Document     Page 1 of 2


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                                Case No. 16-68343
CAMELOT CLUB CONDOMINIUM                              Chapter 11
ASSOCIATION, INC.,
         Debtor.


                           WITHDRAWAL OF PROOF OF CLAIM

         COMES NOW, NexGen Coastal Investments, LLC (“NexGen”), and hereby withdraws

Claim No. 7. This claim was related to property previously owned by NexGen, but the property

has since been sold.

         Respectfully submitted, this 18th day of April 2019.

                                              /s/ Bret J. Chaness
                                              BRET J. CHANESS (GA Bar No. 720572)
                                              RUBIN LUBLIN, LLC
                                              3145 Avalon Ridge Place, Suite 100
                                              Peachtree Corners, Georgia 30071
                                              (678) 281-2730 (Telephone)
                                              (404) 921-9016 (Facsimile)
                                              bchaness@rubinlublin.com

                                              Attorney for NexGen Coastal Investments, LLC




                                                 1
Case 16-68343-wlh      Doc 233     Filed 04/18/19 Entered 04/18/19 10:25:47            Desc Main
                                   Document     Page 2 of 2


                                CERTIFICATE OF SERVICE

       I hereby certify that I have, this 18th day of April 2019, served all parties the within and

foregoing by placing a true and correct copy of same in the United States Mail, with first-class

postage affixed thereto, properly addressed as follows:

       M. Denise Dotson
       M. Denise Dotson, LLC
       170 Mitchell St.
       Atlanta, GA 30303

       David S. Weidenbaum
       Office of the U.S. Trustee
       362 Richard B. Russell Bldg.
       75 Ted Turner Drive, SW
       Atlanta, GA 30303

                                             /s/ Bret J. Chaness
                                             BRET J. CHANESS (GA Bar No. 720572)




                                                2
